USCA4 Appeal: 20-1856     Doc: 53          Filed: 05/02/2022   Pg: 1 of 21




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 20-1856


        DIALUNGANA NKANUAMBOTE SALOMAO; VANILSON MANDELA SALOMAO,

                            Petitioners,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.


        On Petition for Review of Orders of the Board of Immigration Appeals.


        Argued: January 25, 2022                                         Decided: May 2, 2022


        Before GREGORY, Chief Judge, THACKER, Circuit Judge, and FLOYD, Senior Circuit
        Judge.


        Petition for review granted; vacated and remanded by unpublished opinion. Chief Judge
        Gregory wrote the opinion, in which Judge Thacker and Judge Floyd joined.


        ARGUED: Helen Parsonage, ELLIOT MORGAN PARSONAGE, Winston-Salem, North
        Carolina, for Petitioners. Aric Allan Anderson, UNITED STATES DEPARTMENT OF
        JUSTICE, Washington, D.C., for Respondent. ON BRIEF: Japheth N. Matemu,
        MATEMU LAW OFFICE P.C., Raleigh, North Carolina, for Petitioners. Jeffrey Bossert
        Clark, Acting Assistant Attorney General, Emily Anne Radford, Assistant Director, Office
        of Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
        JUSTICE, Washington, D.C., for Respondent.
USCA4 Appeal: 20-1856      Doc: 53         Filed: 05/02/2022      Pg: 2 of 21




        GREGORY, Chief Judge:

               This case arises out of an in absentia order against two Petitioners who allege to

        have arrived one hour and five minutes late to their individual hearing scheduled for several

        hours. Neither the immigration judge (“IJ”) nor the Board of Immigration Appeals (“BIA”)

        addressed this argument. For the reasons that follow, we find that the BIA abused its

        discretion when it made no mention of the alleged late arrival in its decision to dismiss the

        motion to reopen proceedings on appeal. Thus, we reverse and vacate the BIA’s order and

        remand for further proceedings consistent with this opinion.



                                                     I.

               Petitioner Dialungana Nkanuambote Salomao (“Dialungana”) and his adult son,

        Vanilson Mansueki Mandela Salomao (“Vanilson”) (together, “Petitioners”), are Angolan

        citizens and members of the Bakongo ethnic group. A.R. 149–50. The Bakongo people—

        located in Angola, the Republic of Congo, and the Democratic Republic of Congo

        (“DRC”)—have historical ties to a certain political ideology that Petitioners have claimed

        caused them to be discriminated against. A.R. 102–03; see A.R. 110–14, 118–26, 253–55.

        Dialungana was a member of the Angolan military between 1989-2011 and claims to have

        fled Angola after being labeled a traitor for refusing to follow orders to participate in a

        military coup in Kinshasa, DRC. A.R. 168–169. Because of this, Dialungana argues that

        his and his son’s life would be in danger should they return to Angola. A.R. 169.

               In August 2013, Petitioners fraudulently entered the United States through the Visa

        Waiver Program (“VWP”). A.R. 906, 925; see A.R. 169. In July 2014, Dialungana filed

                                                     2
USCA4 Appeal: 20-1856      Doc: 53        Filed: 05/02/2022     Pg: 3 of 21




        for asylum and named Vanilson as a derivative asylum applicant. A.R. 733–41. The

        Department of Homeland Security (“DHS”) referred Petitioners to an IJ for asylum-only

        proceedings. A.R. 906–08, 925–27. Petitioners’ individual hearing was scheduled for

        September 14, 2017, 1 but was later rescheduled for March 26, 2018, due to several

        continuances. A.R. 85–86, 93–96. The hearing was set to start at 10:00 a.m. Petitioners’

        counsel received the hearing notice and sent it to Petitioners on August 8, 2017. A.R. 51,

        57.

              At the end of the business day on the Friday preceding the hearing, Petitioners

        received a voicemail reminder from their counsel’s firm. A.R. 57. Dialungana submitted

        an affidavit claiming he was unable to access his voicemail or to reach the firm until the

        Monday morning of his hearing. A paralegal from the firm—Courtney Desiree’ Schell—

        declared in an affidavit that she overheard a phone conversation between Dialungana and

        another paralegal that Monday morning, during which Dialungana learned that his hearing

        began in one hour. She noted that Dialungana sounded confused and stated that he was

        “over two hours away” from court. A.R. 62. According to Dialungana’s affidavit, he then

        immediately left work and collected Vanilson from school on his way to court. A.R. 57.

        Dialungana’s counsel was present for the 10:00 a.m. hearing, and when he called

        Dialungana to ask where Petitioners were, Dialungana falsely told him that he had a flat

        tire but was on the way. A.R. 57–58. Petitioners’ counsel relayed this explanation to the

        IJ. A.R. 29. Although the record is silent as to what time this transpired, it is clear it


              1
               According to Petitioners, a change in counsel led to three continuances before this
        September 2017 hearing date was set. A.R. 11.
                                                    3
USCA4 Appeal: 20-1856      Doc: 53          Filed: 05/02/2022     Pg: 4 of 21




        occurred after the hearing began at 10:00 a.m. The IJ then entered an in absentia order,

        denying Petitioners’ applications as abandoned. A.R. 83–84, 919–20. According to an attorney

        who worked with Petitioners’ counsel and was at the court that day—Susan Waller Ramos—

        Petitioners arrived at 11:05 a.m. A.R. 61.

               On September 19, 2018, Petitioners filed a motion to reopen the proceedings. A.R.

        45–55. Petitioners argued that they arrived late and therefore did not fail to appear. A.R.

        52. Supporting documents submitted to the IJ included: (1) Dialungana’s affidavit

        admitting that his flat tire explanation was false; 2 (2) Ramos’s affidavit stating that she

        witnessed Petitioners arrive at 11:05 a.m.; and (3) Schell’s affidavit explaining that

        Dialungana called the firm one hour before his hearing. A.R. 57–63. Petitioners’ primary

        argument, however, was that Dialungana’s ongoing health issues prevented their timely

        appearance and constituted exceptional circumstances. A.R. 52–53. In support, Petitioners

        submitted a three-page medical document from Dialungana’s visit with a neurologist on

        May 11, 2018, addressing “[m]emory loss; PTSD (post-traumatic stress disorder); and

        Depression, unspecified depression type.” A.R. 64–66. Other documents submitted

        included a prescription, as well as articles reflecting research that Petitioners claimed tied

        Dialungana’s medication to memory loss. A.R. 66; see A.R. 67–82.




               2
                 Dialungana said, “I completely forgot my court hearing on March 26, 2018[,] since
        it had been months since I had received notice . . . and the notice was in a language other
        than Portuguese.” A.R. 57. Once his attorney called to ask where Petitioners were,
        Dialungana “[a]bsolutely panicked” and stated, “I said the first thing I thought of, that we
        had a flat tire, that seemed logical. The truth was that I had completely forgot[ten] and was
        desperately trying to get to court.” A.R. 58.
                                                      4
USCA4 Appeal: 20-1856      Doc: 53          Filed: 05/02/2022     Pg: 5 of 21




               Unconvinced, the IJ found that Petitioners failed to establish exceptional

        circumstances and denied their motion on May 8, 2019. A.R. 36–38. Not only did

        Petitioners fail to submit proof of a definitive diagnosis, but Dialungana’s admission that

        he lied to his counsel—and by consequence the IJ—about having a flat tire led the IJ to

        doubt his credibility and “self-serving affidavit, or information documented by medical

        personnel based upon his statements made to them” after he was denied relief. A.R. 30.3

        The IJ also found, in the alternative, that Petitioners failed to show prima facie eligibility

        for relief on the merits of their asylum or withholding of removal claims. A.R. 30. On

        appeal, the BIA agreed with the IJ’s exceptional circumstances determination and found

        no clear error with the IJ’s credibility assessment. A.R. 3–5. Without reaching the IJ’s

        finding concerning Petitioners’ underlying claims, the BIA dismissed the appeal on July

        10, 2020. 4 This timely appeal followed.



                                                     II.

               We must first determine whether this Court has jurisdiction to consider the petition

        for review. Petitioners entered the United States using fraudulent passports from a VWP




               3
                 The IJ relied on the transcript and record of proceedings in his decision. A.R. 29.
        These transcripts were not included in the Administrative Record as Petitioners failed to
        request them.
               4
                 On December 23, 2020, DHS served Petitioners with removal orders. While these
        orders were not included in the Administrative Record, the Government submitted them in
        its motion to take judicial notice. Appellee’s Mot. to Take Judicial Notice, Ex. A (filed
        Jan. 6, 2021).

                                                      5
USCA4 Appeal: 20-1856       Doc: 53          Filed: 05/02/2022      Pg: 6 of 21




        country. 5 Participants in the VWP are permitted to visit the United States for up to ninety

        days without a visa. 8 U.S.C. § 1187(a)(1). In exchange, participants forfeit the right “to

        contest, other than on the basis of an application for asylum, any action for removal of the

        alien.” 8 U.S.C. § 1187(b); see 8 C.F.R. § 217.4(a)–(b) (2006). Therefore, a VWP

        participant who applies for asylum will engage in an asylum-only proceeding. 6 Because

        this is the sole relief available to a VWP participant, a denial of such relief signals that the

        participant may be removed by DHS without further proceedings.                       8 C.F.R.

        §§ 208.2(c)(3)(i), 1208.2(c)(3)(i). Once the IJ and BIA have denied relief in a VWP

        asylum-only proceeding, DHS will enter a final order of removal. This step is exclusive to

        DHS as the IJ and BIA determine relief and are unauthorized to enter final orders of

        removal in VWP asylum-only proceedings.

               This Court’s jurisdiction, however, is limited to “final order[s] of removal.” 8 U.S.C.

        § 1252(a)(1). We must therefore determine whether denying a VWP participant’s relief in




               5
                 Whether an applicant who fraudulently presents themself as a VWP participant is
        subject to the legal boundaries governing the VWP was not discussed below. The Second,
        Seventh, Eighth, and Ninth Circuits have found VWP limitations apply to fraudulent
        participants. See Riera-Riera v. Lynch, 841 F.3d 1077, 1080 (9th Cir. 2016) (citing Matter
        of Kanagasundram, 22 I. & N. Dec. 963, 964 (BIA 1999)); Shabaj v. Holder, 602 F.3d
        103, 105–06 (2d Cir. 2010); Bayo v. Napolitano, 593 F.3d 495, 501–02 (7th Cir. 2010) (en
        banc); Zine v. Mukasey, 517 F.3d 535, 542–43 (8th Cir. 2008).
               6
                 Applicants in asylum-only proceedings may only file claims of asylum,
        withholding of removal, and protection under the United Nations Convention Against
        Torture. 8 C.F.R. §§ 208.2(c)(3)(i), 1208.2(c)(3)(i). This is what Petitioners did here.
        A.R. 906–08, 925–34.

                                                       6
USCA4 Appeal: 20-1856        Doc: 53        Filed: 05/02/2022      Pg: 7 of 21




        an asylum-only proceeding functions like a final order of removal for the purposes of our

        jurisdiction. At oral argument, both parties argued that it does. 7

               At least five of our sister circuits have established jurisdiction in cases involving

        asylum-only proceedings. See, e.g., Tai Nian v. Holder, 683 F.3d 1227, 1229–30 (9th Cir.

        2012) (exercising jurisdiction because a denial of relief in an asylum-only proceeding

        functions as a final order of removal); Mitondo v. Mukasey, 523 F.3d 784, 787 (7th Cir.

        2008) (establishing jurisdiction because “an order that is proper only if the alien is

        removable implies an order of removal”); Shehu v. Att’y Gen., 482 F.3d 652, 656 (3d Cir.

        2007) (finding jurisdiction over asylum-only proceedings because the noncitizen “is

        entitled to no further process before deportation”); Kanacevic v. INS, 448 F.3d 129, 134–

        35 (2d Cir. 2006) (finding jurisdiction in a VWP case although it did not “occur in the

        context of removal proceedings”); Nreka v. United States Attorney Gen., 408 F.3d 1361,

        1367 (11th Cir. 2005) (explaining that the denial of relief in a VWP case equates to a final

        order of removal).

               In considering the same jurisdictional question, the Second Circuit concluded,

        “[a]lthough the denial of asylum in a [VWP] case does not occur in the context of removal



               7
                 Prior to oral argument, the Government asked this Court to take judicial notice of
        the removal orders, entered by DHS, when considering its jurisdiction. Appellee’s Mot. to
        Take Judicial Notice (filed Jan. 6, 2021). At oral argument however, the Government’s
        counsel clarified that this was only recommended and not necessary to establishing
        jurisdiction because, “[i]t is the Attorney General’s position that the referral to the [IJ]
        would not have occurred unless DHS had already concluded that Petitioners were
        removable under the VWP program.” Oral Argument at 2:06:52, Salomao v. Garland (4th
        Cir. Jan. 25, 2022) (No. 20-1856), https://www.ca4.uscourts.gov/OAarchive/mp3/20-
        1856-20220125.mp3.
                                                      7
USCA4 Appeal: 20-1856       Doc: 53         Filed: 05/02/2022     Pg: 8 of 21




        proceedings, denial of the asylum application is the functional equivalent of a removal

        order under the provisions of the [VWP].” Kanacevic, 448 F.3d at 134. It also recognized

        that finding otherwise “would create uncertainty over exactly what procedure a [VWP]

        applicant could pursue in order to obtain review of his or her asylum proceedings.” Id. at

        135. Due to the structure of the VWP, the only remaining action to be taken following a

        denial of relief in an asylum-only proceeding is the removal itself. This is confirmed by

        the case at bar as DHS entered the orders of removal after both the IJ and BIA denied the

        motion to reopen. Accordingly, we agree that a denial of relief in an asylum-only

        proceeding “is the functional equivalent of a removal order” and therefore hold that this

        Court has jurisdiction over the petition to review. Id. at 134.



                                                     III.

               Our review is limited to the BIA’s decision when the BIA offers its own reasoning

        as opposed to adopting the IJ’s decision. Cabrera v. Garland, 21 F.4th 878, 883 (4th Cir.

        2022); see Wambura v. Barr, 980 F.3d 365, 368 n.2 (4th Cir. 2020) (reviewing the BIA’s

        decision because it “issued its own detailed opinion affirming the IJ with additional

        reasoning of its own but without expressly adopting the IJ’s opinion”). However, when

        the BIA incorporates part of the IJ’s opinion, in addition to its own reasoning, we review

        both decisions. Sanchez v. Sessions, 885 F.3d 782, 786 n.2 (4th Cir. 2018). We focus our

        review here on the BIA’s decision because it largely agreed with the IJ and only review the

        IJ’s decision to the extent that the BIA affirmed it.



                                                      8
USCA4 Appeal: 20-1856      Doc: 53         Filed: 05/02/2022      Pg: 9 of 21




                                                     A.

               Turning to the main issue before us, we review denials of motions to reopen for

        abuse of discretion. Wanrong Lin v. Holder, 771 F.3d 177, 182 (4th Cir. 2014) (citing INS

        v. Doherty, 502 U.S. 314, 323–24 (1992)). The BIA’s decision is evaluated “with extreme

        deference, given that motions to reopen are disfavored because every delay works to the

        advantage of the deportable alien who wishes merely to remain in the United States.”

        Massis v. Mukasey, 549 F.3d 631, 636 (4th Cir. 2008); see Doherty, 502 U.S. at 323.

        Nevertheless, the BIA’s discretion is not without limit as the very “purpose of a motion to

        reopen is to ensure a proper and lawful disposition.” Dada v. Mukasey, 554 U.S. 1, 18

        (2008) (describing this purpose as an “important safeguard”).           The BIA abuses its

        discretion by denying a motion to reopen “only if it acted arbitrarily, irrationally, or

        contrary to law.” Prasad v. Holder, 776 F.3d 222, 225 (4th Cir. 2015). “[W]e will reverse

        the [BIA] if it fails to offer a reasoned explanation for its decision, or if it distorts or

        disregards important aspects of an applicant’s claim.” Lawrence v. Lynch, 826 F.3d 198,

        203 (4th Cir. 2016).

               As provided by the Immigration and Nationality Act (“INA”), an applicant who

        “does not attend” a removal hearing “shall be ordered removed in absentia if the Service

        establishes by clear, unequivocal, and convincing evidence that the written notice was so

        provided and that the alien is removable [as defined by statute].” 8 U.S.C. § 1229a(b)(5)(A).

        Under the plain meaning of this section of the statute, titled “Consequences of failure to

        appear,” a failure to appear undoubtedly precludes an applicant from presenting her

        argument on the merits. Id. Concluding that an applicant failed to appear effectively closes

                                                     9
USCA4 Appeal: 20-1856       Doc: 53         Filed: 05/02/2022      Pg: 10 of 21




        the door on any further relief from removal absent a successful motion to reopen.

        Congress’s instruction to apply this severe consequence once an applicant has failed to

        appear indicates that § 1229a(b)(5) may not be intended for applicants who arrived late.

        See Abu Hasirah v. Dep’t of Homeland Sec., 478 F.3d 474, 478 (2d Cir. 2007) (per curiam)

        (finding that this consequence was intended for applicants “who failed entirely to appear

        for a hearing”); Herbert v. Ashcroft, 325 F.3d 68, 71 (1st Cir. 2003) (explaining that these

        provisions were adopted in response to applicants who intentionally did not to appear for

        hearings to extend their stay); see also H.R. Rep. No. 101-681, at 160 (1990), reprinted in

        1990 U.S.C.C.A.N. 6472, 6556–57 (finding that “willful and unjustifiable failure to attend

        deportation hearings that have been properly noticed is intolerable”). Indeed, several

        Courts of Appeals have adopted a more careful approach when applying § 1229a(b)(5) and

        distinguished a late arrival from a failure to appear.

               Once a removal order has been entered in absentia, it may only be rescinded upon

        the applicant’s motion showing:        (1) her failure to appear was due to exceptional

        circumstances as defined by the statute; (2) a failure to provide notice as mandated by the

        statute; or (3) that she was in Federal or State custody and her failure to appear was through

        no fault of her own. 8 U.S.C. § 1229a(b)(5)(C); 8 C.F.R. § 1003.23(b)(4)(ii); 8 C.F.R.

        § 1208.2(c)(3)(ii). Exceptional circumstances are defined as circumstances beyond the

        applicant’s control, “such as battery or extreme cruelty” of the applicant, or “serious illness

        or death” of the applicant’s child, spouse, or parent. 8 U.S.C. § 1229a(e)(1). When

        determining whether exceptional circumstances exist, an IJ will look to the totality of the



                                                      10
USCA4 Appeal: 20-1856       Doc: 53         Filed: 05/02/2022      Pg: 11 of 21




        circumstances. See E.A.C.A. v. Rosen, 985 F.3d 499, 504 (6th Cir. 2021); Matter of W-F-,

        21 I. & N. Dec. 503, 509 (BIA 1996).

                                                      B.

                                                      1.

               Petitioners argue that they need not establish exceptional circumstances because

        tardiness does not constitute a failure to appear under the plain meaning of the statute.

        Appellant’s Br. at 15–16. 8 In response, the Government argues that Petitioners did not

        exhaust this claim because they failed to raise it before the BIA. Appellee’s Br. at 21–22.

        We disagree with the Government and find that Petitioners satisfied the exhaustion

        requirement when they sufficiently raised the issue below.

               Federal courts are permitted to review final orders of removal “only if” the

        noncitizen exhausted “all administrative remedies available.” 8 U.S.C. § 1252(d)(1).

        Because the statute does not define exhaustion, we look to our precedent for clarification.

        “The exhaustion requirement bars consideration of general issues that were not raised

        below, and appellants should not be penalized by evaluating form over substance where

        their arguments before the Board in essence raised the claim at issue.” Perez Vasquez v.

        Garland, 4 F.4th 213, 228 (4th Cir. 2021) (citation and internal quotation marks omitted)


               8
                 Petitioners’ counsel on brief was suspended. See Matter of Matemu, 195 A.D.3d
        1368, 148 N.Y.S.3d 300 (2021), reinstatement granted, No. PM-64-22, 2022 WL 967499
        (N.Y. App. Div. Mar. 31, 2022). Petitioners retained new counsel for oral argument, and
        she abandoned two claims included in the brief: (1) regarding oral notice; and (2) concerning
        the merits of Petitioners’ asylum claim. Oral Argument at 1:50:00, Salomao v. Garland (4th Cir.
        Jan. 25, 2022) (No. 20-1856), https://www.ca4.uscourts.gov/OAarchive/mp3/20-1856-
        20220125.mp3.

                                                      11
USCA4 Appeal: 20-1856         Doc: 53           Filed: 05/02/2022   Pg: 12 of 21




        (emphases in original). Accordingly, a petitioner is not required to “conjure any magic

        words,” but simply raise the appropriate argument. Atemnkeng v. Barr, 948 F.3d 231, 240

        (4th Cir. 2020) (internal quotation marks omitted).

               In their motion to reopen, Petitioners claimed that they were not required to

        demonstrate exceptional circumstances. Specifically, they argued that the statute only

        applies to applicants who fail to appear, and not to those who arrive late. 9 Petitioners also

        presented an argument that Dialungana’s health issues demonstrated exceptional

        circumstances excusing their late arrival. The Government concedes that Petitioners

        argued that they were not required to demonstrate exceptional circumstances in their brief

        to the IJ. Appellee’s Br. at 21. But in its view, Petitioners altered this argument on appeal

        before the BIA and instead claimed that their late appearance was merely a factor

        demonstrating exceptional circumstances.

               The Government is incorrect that Petitioners abandoned this argument on appeal

        before the BIA. Importantly, the IJ’s decision focused on the exceptional circumstances

        finding and ignored Petitioners’ initial late arrival argument altogether. On appeal before

        the BIA, Petitioners responded that they had demonstrated exceptional circumstances and


                      9
                          Petitioners stated,

                      As an initial observation, INA § 240(b)(5), which addresses in
               absentia removal orders, is specifically entitled “Consequences of Failure to
               Appear.” [Petitioners] did not fail to appear; as evidenced by attached sworn
               statements and the submission of this verified motion, [Petitioners] were late
               but did not fail to appear. Per the plain meaning of the statute, [Petitioners]
               should not suffer the “consequences of a failure to appear.”

        A.R. 52.
                                                        12
USCA4 Appeal: 20-1856       Doc: 53         Filed: 05/02/2022      Pg: 13 of 21




        still maintained their initial argument that they never failed to appear. Indeed, they argued,

        “[m]ost importantly, [Petitioners] were tardy but did, in fact, appear.” A.R. 14. Because

        the statute at issue precludes applicants who have failed to appear from merits review,

        Petitioners’ argument that they did in fact appear necessarily implies that the statute does

        not prohibit them from arguing their asylum claims on the merits. Recently, we found in

        Perez Vasquez that a petitioner failed to exhaust administrative remedies when she did not

        present any arguments supporting her Convention Against Torture claim in her briefs

        before the IJ or the BIA. 4 F.4th at 228. There, petitioner did not so much as mention the

        word torture. Id. This differs from the case at bar where the statute applies to applicants

        who failed to appear, and Petitioners argued that they did in fact appear. Unlike the

        petitioner in Perez Vasquez, Petitioners discussed this point in both their brief to the IJ and

        the BIA.

                                                      2.

               Now turning to Petitioners’ motion to reopen proceedings, we note that some of our

        sister circuits have found that a late arrival does not necessarily constitute a failure to

        appear. 10 See, e.g., Perez v. Mukasey, 516 F.3d 770, 775 (9th Cir. 2008) (holding “that a

        petitioner who arrives late for his immigration hearing, but while the IJ is still in the

        courtroom, has not failed to appear” and is not required to show exceptional circumstances

        to reopen proceedings); Abu Hasirah, 478 F.3d at 479 (finding the applicant did not fail to



               10
                 This is an issue of first impression. It has been raised in this Circuit once before,
        but we did not address it. Gemeda v. Ashcroft, 102 F. App’x. 837, 838 (4th Cir. 2004) (per
        curiam).
                                                      13
USCA4 Appeal: 20-1856       Doc: 53          Filed: 05/02/2022       Pg: 14 of 21




        appear because he was fifteen minutes late as corroborated by the court log-in sheet);

        Cabrera-Perez v. Gonzales, 456 F.3d 109, 116 (3d Cir. 2006) (“When the delay is as short

        as it was here [fifteen to twenty minutes], there have been no prior instances of tardiness,

        and the IJ is either still on the bench or recently retired and close by, it is a due process

        violation to treat the tardiness as a failure to appear.”); Alarcon-Chavez v. Gonzales, 403

        F.3d 343, 346 (5th Cir. 2005) (holding that when “(1) there is no failure but only a slight

        tardiness, (2) the IJ is either still on bench or recently retired and still close by, and (3) the

        time of the immigrant’s delayed arrival is still during business hours, it is an abuse of

        discretion-if not worse-to treat such slight tardiness as a non-appearance.” (internal

        quotation marks omitted)). While it is clear that the statute only applies in instances where

        an applicant has failed to appear, whether an applicant’s late arrival constitutes a failure to

        appear is a question of fact that must be determined by the immigration court.

               Still, the Government insists that Petitioners’ tardiness is distinguishable from those

        of the petitioners in the abovementioned cases because they lack evidence of key factors

        relied upon by other circuits. Appellee’s Br. at 22. Two of the most important factors

        relied upon by our sister circuits include the extent of the lateness and whether the IJ was

        still on the bench or close by. For example, the Ninth Circuit has placed “particular

        emphasis on whether the IJ was still in the courtroom when the petitioner arrived at the

        courthouse” and has granted petitions for review of the merits in instances where a

        petitioner was up to two hours late. Perez, 516 F.3d at 774–75; see Jerezano v. INS, 169

        F.3d 613, 615 (9th Cir. 1999) (finding that an applicant who arrived between fifteen and

        twenty minutes late did not fail to appear when the IJ was still hearing cases). This

                                                       14
USCA4 Appeal: 20-1856      Doc: 53          Filed: 05/02/2022     Pg: 15 of 21




        emphasis has also led the Ninth Circuit to decline to reopen proceedings. Valencia-

        Fragoso v. INS, 321 F.3d 1204, 1205–06 (9th Cir. 2003) (per curiam) (denying the petition

        when the applicant arrived four and one-half hours late and failed to show the IJ was still

        on the bench). But cf. Alarcon-Chavez, 403 F.3d at 346 n.9 (finding no significance with

        whether the IJ was on the bench because “a man’s fate should not turn on whether he had

        the good fortune of other hearings being scheduled to begin subsequent to his own”).

               Similarly, the Second and Fifth Circuits have both found that a refusal to reopen

        proceedings due to a fifteen to twenty-minute late arrival constitutes an abuse of discretion.

        See Abu Hasirah, 478 F.3d at 478 (finding that “brief, innocent lateness does not constitute

        a failure to appear within the meaning of 8 U.S.C. § 1229a”); Alarcon-Chavez, 403 F.3d at

        345–46) (granting the petition when the applicant arrived twenty minutes late, but still

        during business hours, and only five minutes after the IJ entered the order and left). In

        doing so, the Fifth Circuit balanced the “severity of the consequence” against the “minimal

        procedural interference, and the serious claim for relief from deportation,” to find that the

        IJ’s refusal to return to the courtroom from across the hall was unacceptable, reminding

        judges “that they are appointed, not anointed.” Alarcon-Chavez, 403 F.3d at 346 (“The

        applicable statute does not encompass such a draconian result from a momentary de

        minimis delay.”). Echoing this sentiment, the Third Circuit compared the expectation of

        immigration judges to that of Article III judges for whom “[i]t is accepted practice . . . to

        give marginally tardy litigants a second chance.”        Cabrera-Perez, 456 F.3d at 116.

        Although it ultimately denied a petition for a failure to exhaust, the Sixth Circuit agreed

        with both the Third and Fifth Circuits that “Congress likely did not intend to apply severe

                                                     15
USCA4 Appeal: 20-1856       Doc: 53           Filed: 05/02/2022     Pg: 16 of 21




        consequences, like deportation, to litigants who are innocently and understandably tardy.”

        Camaj v. Holder, 625 F.3d 988, 992–92 (6th Cir. 2010).

               The Seventh Circuit has gone as far as to find that a late arrival may demonstrate

        exceptional circumstances, or that declining to reopen a proceeding because of a late arrival

        may constitute a due process violation. Nazarova v. INS, 171 F.3d 478, 848 (7th Cir. 1999)

        (holding that if a refusal to reopen a non-English speaking applicant’s proceeding—

        because she arrived two hours late after waiting for her interpreter—does not constitute

        exceptional circumstances, then it is a due process violation). Even the BIA looks to certain

        factors, such as whether the applicant informed the court of his or her status, in its

        exceptional circumstances determination. Matter of J-P-, 22 I. & N. Dec. 33, 36 (BIA

        1998) (noting that the applicant’s “lack of diligence” to inform the court that he could not

        attend the hearing went against his claim of exceptional circumstances when considering

        the totality of the circumstances).

               Despite the distinction circuit courts have made between a late arrival and a failure

        to appear, the Government maintains that Petitioners’ skeletal record fails to give any

        indication that such a distinction is appropriate here. To be sure, the record does not identify

        the time Petitioners’ counsel informed the IJ that they were on their way, the time the IJ

        entered the order, or whether the IJ was even alerted and near the bench when Petitioners

        arrived. However, the record is not devoid of supporting evidence. Petitioners submitted:

        (1) the Ramos affidavit stating that Petitioners arrived at 11:05 a.m.; and (2) the Schell

        affidavit declaring that Dialungana was again reminded of the hearing one hour before it

        began and stated that he was over two hours away from the courthouse. A.R. 61–63. By

                                                      16
USCA4 Appeal: 20-1856         Doc: 53         Filed: 05/02/2022         Pg: 17 of 21




        comparing Petitioners’ case to Valencia-Fragoso—where the court denied the petition due

        to a “four and one-half hour tardy appearance, coupled with a lack of any showing that the

        IJ was still on the bench hearing cases”—the Government emphasizes the absence of

        evidence in this record. 321 F.3d at 1205 (emphasis added); Appellee’s Br. at 22.

                  At oral argument however, counsel for the Government informed this Court that the

        hearing at issue “was not a mass hearing where you had an IJ with 30 cases before him that

        he was going to go through one after the other,” rather “this was [Petitioners’] merits

        hearing—it was set aside as several hours on the schedule of the IJ.” Oral Argument at

        2:12:48,      Salomao     v.   Garland    (4th    Cir.   Jan.    25,   2022)   (No.    20-1856),

        https://www.ca4.uscourts.gov/OAarchive/mp3/20-1856-20220125.mp3.                      This   new

        information alters the framework upon which we base our analysis and must therefore be

        put into context. First, Petitioners filed for asylum on July 31, 2014, but have never argued

        the merits of their case before an IJ. See A.R. 11, 85–86, 93–96. Second, it is undisputed

        that Petitioners’ counsel was present at the morning hearing. A.R. 29. Third, it has been

        established that Petitioners alerted their counsel they were on their way but had a flat tire,

        and that this information was relayed to the IJ. Id. Fourth, after receiving notice that

        Petitioners were late, but on their way, to attend a hearing for which the IJ had reserved

        several hours, the IJ entered the in absentia order. A.R. 11, 83–84, 919–20. And fifth,

        Petitioners allegedly arrived at 11:05 a.m. and learned the order had been entered. A.R.

        58, 61.

                  While the IJ is certainly not required to remain on the bench and await an applicant’s

        arrival, as previously discussed, some of our sister circuits look to see whether the IJ was

                                                         17
USCA4 Appeal: 20-1856       Doc: 53         Filed: 05/02/2022       Pg: 18 of 21




        still on the bench or nearby when the applicant arrived. Evidence that Petitioners arrived

        one hour and five minutes late, coupled with the fact that the hearing was scheduled for

        several hours, at the very least demonstrates that even if the IJ was not on the bench at

        11:05 a.m., he had planned to be, having reserved this time for the sole purpose of hearing

        Petitioners’ case on the merits. See Perez, 516 F.3d at 774–75; Alarcon-Chavez, 403 F.3d

        at 346. This fact further distinguishes the case at bar from Valencia-Fragoso, where the

        court found there was no showing that the IJ was still on the bench. 321 F.3d at 1205. In

        addition, Petitioners’ alleged tardy arrival of one hour and five minutes falls within the

        time frame that some circuits have categorized as a late arrival rather than a failure to

        appear. See Perez, 516 F.3d at 774–75. Whether Petitioners did in fact appear at that time,

        and if so, whether this constituted a failure to appear as delineated by statute is a factual

        determination to be considered and decided, in the first instance by the BIA.

               The Government, however, also points to the negative credibility determination.

        Appellee’s Br. at 24. But the BIA’s review of the IJ’s credibility determination does not

        explain its failure to address Petitioners’ tardy arrival. In its consideration of Petitioners’

        motion, the IJ noted,

               Given [Dialungana’s] admission that he lied to his counsel about having a
               flat tire on the way to the hearing, the Court is not persuaded as to the veracity
               of his self-serving affidavit, or information documented by medical
               personnel based upon [Dialungana’s] statements made to them after the
               consequences of his failure to appear in court were understood.

        A.R. 30. This finding was thus made with respect to Dialungana’s affidavit—explaining

        that he had forgotten about the hearing—as well as the medical documents submitted with

        his motion. On appeal, the BIA found no clear error with the IJ’s determination that

                                                      18
USCA4 Appeal: 20-1856      Doc: 53          Filed: 05/02/2022     Pg: 19 of 21




        Dialungana’s admission “that he lied to the [IJ] regarding the reason for his lack of presence

        at the hearing renders his new assertion that he was not present because of a mental disorder

        highly suspect, and insufficiently credible to establish that an exceptional circumstance

        was present.” A.R. 4.

               This Court “defer[s] to credibility findings that are supported by substantial

        evidence.” Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004) (explaining that

        credibility findings should include “a specific, cogent reason for [the trier of fact’s]

        disbelief”). But here, the IJ provided no details as to the basis upon which he found

        Petitioners’ flat tire explanation to lack credibility prior to Dialungana’s own admission.

        While the BIA generally defers to the IJ’s credibility assessment because the IJ is the

        decisionmaker who has observed the applicant in the first instance, the IJ here only heard

        Petitioners’ flat tire story as told by their counsel. See Rusu v. United States INS, 296 F.3d

        316, 322–23 (4th Cir. 2002). It was only after the fact, once Dialungana himself admitted

        his lie, that the IJ explained his reasons for doubting Petitioners’ affidavit and medical

        claim. 11 The IJ also made no mention as to how this assessment impacted the reliability of

        the Ramos affidavit. A.R. 61 (“I was in the café on the first floor of [the courthouse] when

        Mr. Salomao and his son arrived 11:05 a.m.”). While the IJ may exercise discretion in



               11
                   When asked why the IJ doubted Petitioners’ flat tire story, counsel for the
        Government responded, “because people lie.” Oral Argument at 2:17:44, Salomao v. Garland
        (4th Cir. Jan. 25, 2022) (No. 20-1856), https://www.ca4.uscourts.gov/OAarchive/mp3/20-1856-
        20220125.mp3. This explanation is of course insufficient to support a negative credibility
        finding because as we have established, “[a]n individual’s status as an alien, legal or
        otherwise, however, does not entitle the [BIA] to brand him a liar.” Figeroa, 886 F.2d at
        79.
                                                     19
USCA4 Appeal: 20-1856       Doc: 53          Filed: 05/02/2022      Pg: 20 of 21




        assessing credibility, the IJ is still required to have a legitimate basis supporting such

        conclusions. See Figeroa v. United States INS, 886 F.2d 76, 78–79 (4th Cir. 1989)

        (rejecting the credibility assessment because “the BIA offered no reason whatsoever for

        disbelieving Figeroa” and the applicant’s story was not “inherently incredible”). The

        BIA’s decision brings no clarity here as it found “no clear error” with the IJ’s reasoning.

        A.R. 4. Because neither the IJ, nor the BIA, provided analysis on this point, we find that

        the credibility assessment lacks any semblance of supporting evidence explaining why the

        IJ doubted Petitioners’ flat tire story.

               Because Petitioners’ alleged late arrival has yet to be addressed, we hold that the

        BIA acted arbitrarily and capriciously when it dismissed Petitioners’ appeal of the IJ’s

        denial of their motion to reopen. See Alarcon-Chavez, 403 F.3d at 345–46. Aside from

        finding that Dialungana failed to explain why he lied to the IJ “regarding the reason for his

        tardiness,” the BIA did not analyze Petitioners’ alleged tardiness and the potential impact

        that it could have had on their motion. The BIA could not have relied upon the IJ’s analysis

        to explain its silence, because the IJ’s decision is also devoid of any reasoning on this point.

        Although there is no statutory requirement obliging the IJ to wait for a tardy applicant,

        there certainly is a constitutional right entitling an applicant “to due process of law in

        deportation proceedings.” Reno v. Flores, 507 U.S. 292, 306 (1993). 12 In light of the


               12
                  Indeed, the very statute outlining the conditions under which an immigration court
        may consider a motion to reopen, once an applicant has failed to appear, “is grounded in
        due process considerations” intrinsically protecting the right to be heard. Kaweesa, 450
        F.3d at 69–70 (noting that “one reason the [IJ] must consider the totality of the
        circumstances in deciding the validity of a claim of exceptional circumstances is to ensure
        that an alien is not deprived of a meaningful opportunity to be heard”).
                                                      20
USCA4 Appeal: 20-1856       Doc: 53         Filed: 05/02/2022     Pg: 21 of 21




        number of circuit courts that have distinguished an applicant’s late arrival from a failure to

        appear, as well as the BIA’s consideration of various factors in its totality of the

        circumstances analysis, the impact of Petitioners’ alleged tardiness—one hour and five

        minutes late to a hearing scheduled for several hours—merits consideration.



                                                     IV.

               For the foregoing reasons, we grant the petition for review. We vacate and remand

        with instructions to the BIA to consider Petitioners’ motion to reopen. In doing so, the

        BIA should determine whether Petitioners arrived late, and if so, whether the surrounding

        circumstances show that this late arrival constitutes a failure to appear for the purposes of

        the statute’s preclusive effect.



                             PETITION FOR REVIEW GRANTED; VACATED AND REMANDED




                                                     21